In a proceeding to validate a petition designating petitioner as a candidate in the Liberal Party Primary Election to be held on September 10, 1981 for the public office of council member, New York City Council, 30th Councilmanic District, the appeal is from a judgment of the Supreme Court, Kings County (Slavin, J.), dated August 11,1981, denying the petition. Judgment reversed, on the law, without costs or disbursements, and petition granted. The board of elections is directed to restore petitioner’s name to the ballot. One of the sheets in the designating petition contained a sequence of signatures dated July 21, 1981. Interspersed withinffiiis sequence was a single signature dated “8-21-81”. The court struck not only the signature bearing the “8-21-81” date, but also the two signatures immediately following. These signatures, which were otherwise valid, bore the date July 21, 1981. In light of the fact that the designating petition was received by the board of elections on July 23, 1981, the “8-21-81” date was an obvious error which should not serve to invalidate the two subsequent signatures. Those two signatures, when added to the 25 other valid signatures, give petitioner the 27 valid signatures needed for designation as a candidate in the Liberal Party Primary Election for the public office of council member. Mangano, J. P., Rabin, Margett and Thompson, JJ., concur.